DETAILED ACTION
This office action is in response to applicant’s filing dated June 1, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 is/are pending in the instant application.  

Election/Restrictions
Applicant's election with traverse of a formulation comprising an inhibitor of the Sp1 transcription factor, sodium selenite and an androgen suppressing drug, enzalutamide as the elected species and prostate cancer as the elected cancer species in the reply filed on June 1, 2022 is acknowledged.  The traversal is on the ground(s) that it is appropriate to search the generic term “androgen suppressing or blocking drugs” as many such therapies are known and can be used interchangeably; focusing on a single specific agent does not reflect the scope of the invention.  This is not found persuasive.  
As set previously on the record, the species are independent or distinct because species drawn to chemical compounds are defined by a unique set of physical and chemical properties.  Moreover, the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  Moreover, as evidenced by claim 9 such agents are functionally different inhibiting different targets and are structurally different and would require different search strategies or search queries.
	The requirement is still deemed proper and is therefore made FINAL.


Priority
The present application claims benefit of US Provisional Applications 62/853,564 and 62/888,036 filed on May 28, 2019 and August 16, 2019, respectively.  The effective filing date of the instant application is May 28, 2019. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
Acknowledgement is made of the drawings received on August 26, 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 112(a)
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The Written Description Guidelines for examination of patent applications indicates, "the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus." (Federal register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3) and (see MPEP 2164).
Regarding claims  1-14 and 18-20, independent claim 1 is directed to a method for treating an androgen-responsive cancer or an androgen unresponsive/refractory cancer comprising administering to a subject in need thereof a therapeutically effective amount of an inhibitor of a Sp1 transcription factor in combination with androgen deprivation therapy.   Thus, the claims encompass a genus of compounds which function as an inhibitor of a Sp1 transcription factor with no other defined structural components and a genus of compounds which function as androgen deprivation therapy with no other defined structural components.   In a review of the instant specification, the specification does not appear to provide guidance as to what structural components are critical to the desired function (see below).  Because there are an innumerably large number of bio-molecules/compounds within the scope of the generic claims, it would require extensive manpower to make and test each compound to determine which compounds would possess the recited properties (i.e. an inhibitor of a Sp1 transcription factor and androgen deprivation therapy) and be useful in the instantly claimed compositions. 

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
In the instant case, the claims are drawn to a method for treating an androgen-responsive cancer or an androgen unresponsive/refractory cancer comprising administering to a subject in need thereof a therapeutically effective amount of an inhibitor of a Sp1 transcription factor in combination with androgen deprivation therapy.  The claims are generic, broadly reciting a large genus of compounds encompassed by the term “inhibitor of Sp1 transcription factor” and another large genus of compounds encompassed by the term “androgen deprivation therapy.”   The instant specification teaches inhibitor Sp1 transcription factor includes sodium selenite, an inorganic compound with the structure:

    PNG
    media_image1.png
    161
    290
    media_image1.png
    Greyscale




Withaferin A, an antitumor and anti-inflammatory agent with the structure:

    PNG
    media_image2.png
    482
    569
    media_image2.png
    Greyscale

  	Mithramycin, an antineoplastic antibiotic with the structure:

    PNG
    media_image3.png
    524
    965
    media_image3.png
    Greyscale

A tripartite motif 22 peptide inhibitor, an anti-sense nucleic acid inhibitor, and a small interfering RNA (siRNA).  As evidenced by instant claim 14, an “inhibitor Sp1 transcription factor” encompasses compounds that do not share any structural or functional similarity.  Similarly, the term “androgen deprivation therapy” encompasses non-pharmacological methods such as surgery as well as compounds that function as luteinizing hormone-releasing hormone agonists and luteinizing hormone-releasing hormone antagonists, CYP17 inhibitors and anti-androgen compounds.  Thus, androgen deprivation therapy encompasses compounds that do not share any structural or functional similarity.
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim(s) 1-14 and 18-20 is/are broad and generic, with respect to all possible compounds encompassed by the claims.  The possible variation of any molecule that functions as an “inhibitor Sp1 transcription factor” within the scope of claims 1, 3-14 and 18-20 are limitless and would encompass compounds that function as an “inhibitor Sp1 transcription factor” not yet discovered.  Similarly, the possible variation of any molecule that functions as androgen deprivation therapy within the scope of claims 1-9, 11-14, and 18-20 are limitless and would encompass compounds that function as androgen deprivation therapy not yet discovered.  The claims lack written description because there is no disclosure of a correlation between structural components of a compound comprising inhibitor Sp1 transcription factor properties suitable for use in the instantly claimed composition or a compound comprising androgen deprivation therapy properties suitable for use in the instantly claimed composition.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.  
Given the broad scope of the claimed subject matter, Applicant has not provided sufficient written description that would allow the skilled in the art to recognize all the compounds of claims 1-14 and 18-20.



Claim Rejections - 35 USC § 112(b)
Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 7, and 20 recite the limitation "the radiation."  There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 7 depend from claim 2, which depends from claim 1.  Neither claims 1 or 2 recite a limitation directed to radiation.  Thus, there is insufficient antecedent basis for this limitation in claims 6 and 7.
Claim 20 depends from claim 14, which is dependent on claim 1.  Neither claim 1 or 14 recite a limitation directed to radiation.  Thus, there is insufficient antecedent basis for this limitation in claim 20.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knox et al (WO 2005/048925 A2).
Knox teaches a method of treating a neoplastic disease in a subject comprising administering to a subject having a tumor a pharmaceutically acceptable salt of in an inorganic selenium-containing compound (iSe) and administering a cancer therapy other than an iSe compound to the subject wherein the neoplastic disease in the subject is treated (claim 1); wherein the neoplastic disease is prostate cancer (claim 4); wherein the cancer therapy is radiation therapy (claim 5).  Knox teaches of particular interest for use in the compositions of the invention are the water soluble alkali metal salts of selenite and particular, the sodium salts, sodium selenite [0047].  Knox further teaches a patient may receive an iSe compound, then radiation therapy [0099].  This reads on administering sodium selenite followed by administering radiation therapy.
Thus, the teachings of Knox anticipate the method of claims 15-17.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knox et al (WO 2005/048925 A2) in view of Lorenz et al (US 2014/0378517 A1).
Regarding claims 1, 2, 8-11, and 14, Knox teaches a method of treating a neoplastic disease in a subject comprising administering to a subject having a tumor a pharmaceutically acceptable salt of in an inorganic selenium-containing compound (iSe) and administering a cancer therapy other than an iSe compound to the subject wherein the neoplastic disease in the subject is treated (claim 1); wherein the neoplastic disease is prostate cancer (claim 4); wherein the cancer therapy is chemotherapeutic agent (claim 7).  Knox teaches of particular interest for use in the compositions of the invention are the water soluble alkali metal salts of selenite and particular, the sodium salts, sodium selenite [0047].  Knox further teaches both hormone-responsive and hormone- resistant cancers (e.g. androgen-responsive and androgen-resistant prostate cancer) are of interest for treatment, especially cancer therapy resistant prostate cancer both in the context of administration of iSe compounds alone and in combination therapy [0087].  Moreover, Knox teaches selenite inhibited cell growth and induced apoptosis in a dose-dependent fashion in androgen-dependent LACP-4 human prostate cancer cells in vitro [00120].  Knox does not explicitly teach the chemotherapeutic agent is the elected enzalutamide.
However, Lorenz teaches a method of treating prostate cancer comprising administering a pharmaceutical composition comprising a solid dispersion containing enzalutamide (claim 5).  Lorenz further teaches enzalutamide is an androgen receptor signaling inhibitor [0004] and enzalutamide is used as an agent for treating castration-resistant prostate cancer [0005].
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of the references so as to modify the method of treating prostate cancer comprising administering sodium selenite and a chemotherapeutic agent taught by Knox to comprise enzalutamide taught by Lorenz.  One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for use in a method of treating prostate cancer.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining the sodium selenite with the enzalutamide, one would have achieved a combination useful for treating prostate cancer.    
Secondly, the strongest rationale for combining references is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  In re Sernaker, 702 F.2d 989, 994-995, 217 USPQ 1, 5-6 (Fed. Cir. 1983).  In the instant case, the prior art teaches that the goal of treatment with an iSe compound is to sensitize tumors to a subsequent cancer therapy by administration of an iSe compound; and/or 2) provide for a synergistic effect on tumor growth inhibition by a combination therapy of an iSe compound administered either prior to or with another cancer therapy [0089].
Taken together, all this would result in the practice of the method of claims 1, 2, 8-11, and 14 with a reasonable expectation of success.


Regarding claims 3 and 13, as set forth above, Knox teaches a method of treating androgen-dependent prostate cancer in a subject comprising administering to a subject having a tumor a pharmaceutically acceptable salt of sodium selenite (claim 1 and 4, [0045] and [0087]) and a cancer therapy other than an iSe compound.  As set forth above, a cancer therapy includes a chemotherapeutic agent.  Knox further teaches a cancer therapy is radiation (claim 5) and patient may receive an iSe compound, then radiation therapy [0099].  This reads on wherein the selenite is administered prior to radiation therapy.  Moreover, Knox teaches iSe compounds can be administered in conjunction with both a chemotherapy treatment and with radiation therapy, either as separate or combined therapies. For example, a patient may receive an iSe compound, then radiation therapy; an iSe compound, then chemotherapy; an iSe compound, then chemotherapy, and then radiation therapy; an iSe compound, then radiation therapy, then chemotherapy, or an iSe compound together with both chemotherapy and radiation therapy.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of treating prostate cancer comprising administering sodium selenite, radiation therapy and a chemotherapeutic agent taught by Knox to comprise enzalutamide as taught by Lorenz.  One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for use in a method of treating prostate cancer.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining the sodium selenite and radiation therapy with the enzalutamide, one would have achieved a combination useful for treating prostate cancer.   
Taken together, all this would result in the practice of the method of claim 3 with a reasonable expectation of success.

Regarding claims 4, 5, 18, and 19, Knox teaches iSe can be administered in an amount of, for example, about 0.25 mg/kg, about 0.5 mg/kg, about 1.0 mg/kg, about 1.5 mg/kg, about 3.0 mg/kg, about 6.0 mg/kg; in some embodiments, iSe compound is administered in amounts ranging from 0.5 mg/kg to 4.0 mg/kg, usually 1.0 mg/kg to 3.0 mg/kg; iSe compounds can be administered at doses greater than 200 µg per day (e.g., for a 75 kb individual, usually by oral administration) [0051].  Knox teaches doses of iSe in accordance with the invention can be administered in whole or divided doses, and can may be administered daily [0052].  Knox further teaches it will be appreciated that amounts of iSe administered will vary with a variety of factors including, but not limited to, whether the iSe compound is used as a monotherapy (e.g., alone, and not necessarily with other cancer therapies) or in conjunction with another cancer therapy (e.g., radiation, chemotherapy, and the like), form of iSe administered (e.g., selenite or selenate, salt of iSe, and the like), route of administration, formulation, dosage form, severity or extent of disease, tumor type (e.g., localized, metastatic, tissue or origin, and the like), and other factors that will be readily appreciated by a clinician or other health care practitioner [0052].  The Examiner notes that assuming the average weight of an individual is 75 kg, an amount of 1 mg/kg is approximately 75 mg per day.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claims 4, 5, 18, and 19 with a reasonable expectation of success.


Regarding claims 6, 7, and 20, Knox teaches therapy involves administration of an amount of iSe compound and dose of a cancer therapy effective to eradicate the tumor when treating with curative intent or achieve local control / palliate symptoms when treating with palliative intent. For example, therapy according to the invention can involve killing all of the tumor cells in the radiation field, shrinking the tumor by killing some of the cells, or controlling tumor growth (e.g., so as to maintain the tumor at its size at the initiation of therapy), by decreasing or delaying tumor growth.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of treating prostate cancer comprising administering sodium selenite, radiation and enzalutamide suggested by Knox and Lorenz wherein the radiation is palliative or curative since the prior art teaches therapy involves administration of an amount of iSe compound and dose of a cancer therapy effective to eradicate the tumor when treating with curative intent or achieve local control / palliate symptoms when treating with palliative intent for example the tumor cells in the radiation field.
Taken together, all this would result in the practice of the method of claims 6, 7, and 20 with a reasonable expectation of success.


Regarding claim 12, Knox teaches both hormone-responsive and hormone- resistant cancers (e.g. androgen-responsive and androgen-resistant prostate cancer) are of interest for treatment, especially cancer therapy resistant prostate cancer both in the context of administration of iSe compounds alone and in combination therapy [0087].  Moreover, Lorenz teaches enzalutamide is an androgen receptor signaling inhibitor [0004] and enzalutamide is used as an agent for treating castration-resistant prostate cancer [0005].  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of treating prostate cancer comprising administering sodium selenite and enzalutamide suggested by Knox and Lorenz to treat castration resistant prostate cancer since the prior art teaches that iSe is useful for treating cancer therapy resistant prostate cancer and enzalutamide is used as an agent for treating castration-resistant prostate cancer.
Taken together, all this would result in the practice of the method of claim 12 with a reasonable expectation of success.
Conclusion
Claims 1-20 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/
Examiner, Art Unit 1628